Exhibit 10 (p)

SEVENTH AMENDMENT TO CREDIT AGREEMENT

This Seventh Amendment to Credit Agreement (this “Amendment”) is made and
entered into as of November 27, 2013 by and between VIDEO DISPLAY CORPORATION, a
Georgia corporation (“Parent”), LEXEL IMAGING SYSTEMS, INC. (“Lexel”), Z-AXIS,
INC. (“Z-Axis”), TELTRON TECHNOLOGIES, INC. (“Teltron”) AYDIN DISPLAYS, INC.
(“Aydin” and together with Lexel, Z-Axis and Teltron, collectively, the
“Subsidiaries”; and the Subsidiaries, together with Parent, collectively, the
“Borrowers”) and COMMUNITY & SOUTHERN BANK, as administrative agent (the
“Agent”), the successor administrative agent to PNC Bank, National Association
(as successor to RBC Bank USA) (“PNC”)), COMMUNITY & SOUTHERN BANK (“CSB”), as
sole lender (individually the “Lender” and collectively with any other lender
becoming a party to the herein defined “Credit Agreement”, the “Lenders”);

W I T N E S S E T H:

WHEREAS, the Borrowers, FOX INTERNATIONAL, LTD., INC. (“Fox”), the Agent and the
“Lenders have made and entered into that certain Credit Agreement, dated as of
December 23, 2010, as amended by that certain Amendment to Credit Agreement and
Consent, dated as of May 26, 2011 (the “First Amendment”), as amended by that
certain Amendment to Credit Agreement and Consent, dated as of July 26, 2011
(the “Second Amendment”), as amended by that certain Third Amendment to Credit
Agreement (the “Third Amendment”), dated as of September 1, 2011, as amended by
that certain Fourth Amendment to Credit Agreement and Consent (the “Fourth
Amendment”), dated as of January 17, 2012, as amended by that certain Fifth
Amendment to Credit Agreement, Waiver and Consent (the “Fifth Amendment”), dated
as of May 22, 2012, as amended by that certain Sixth Amendment to Credit
Agreement and Waiver the “Sixth Amendment”), dated as of September 6, 2013 (the
“Original Credit Agreement” and, as amended hereby, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement);

WHEREAS, pursuant to the Original Credit Agreement, the Agent and Lenders have
extended to the Borrowers, Fox a credit facility consisting of (i) the Aggregate
Revolving Loan Commitment in the original principal amount of up to $17,500,000
and subsequently reduced to $15,000,000 pursuant to the First Amendment (and
including a $1,000,000 Swingline Loan sub-facility added pursuant to the Second
Amendment), (ii) the Term Loan A Commitment in the original principal amount of
up to $3,500,000, and (iii) the Term Loan B Commitment in the original principal
amount of up to $3,000,000;

WHEREAS, Fox has been released from the Original Credit Agreement and Loan
Documents pursuant to the First Amendment;

WHEREAS, pursuant to an Asset Purchase Agreement, dated as of August 15, 2013,
among Parent, Aydin and Sparton Aydin, LLC (“Purchaser”) (the “Aydin Purchase
Agreement”), Aydin sold substantially all of its assets to Sparton as of
August 30, 2013 (the “Aydin Sale”) and PNC, as the predecessor Agent, used the
net proceeds thereof ($13,600,000) to pay certain

 



--------------------------------------------------------------------------------

expenses of PNC and to repay the Revolving Loan Commitment, the Swingline Loan
and Term Loan B Commitment to $0, and to reduce the outstanding principal
balance of the Term Loan A Commitment to $1,181,793.53 as of August 30, 2013;

WHEREAS, after such application of the proceeds of the Aydin Sale, CSB purchased
all of the interests of PNC, the other lender under the Credit Agreement, and
CSB was also appointed as the successor “Agent” to PNC under the Credit
Agreement, such that CSB is now both the Agent and the sole lender under the
Credit Agreement;

WHEREAS, pursuant to the Sixth Amendment, CSB re-advanced a portion of the Ayden
Payment ($168,206.47) to the Borrowers as part of the Term Loan A principal,
such that the outstanding principal balance of the Term Loan A was $1,350,000;

WHEREAS, CSB, as both the successor Agent and the sole Lender, and the Borrowers
wish to amend the Credit Agreement in order to (a) extend the Term Loan A
maturity date to August 31, 2014 (subject to earlier prepayment as required
herein), and (b) to amend certain provisions of the Original Credit Agreement in
connection therewith;

NOW THEREFORE, for and in consideration of the foregoing and for ten dollars
($10.00) and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1.

Acknowledgments; Amendments to Credit Agreement

Section 1.1 Revolving Loan Commitment; Swingline Commitment and Term Loan B
Commitment. The Revolving Loan Commitment, the Swingline Loan Commitment and the
Term Loan B Commitment have been terminated in connection with the Sixth
Amendment and are no longer available for borrowings.

Section 1.2 Term Loan A Amount. The outstanding principal balance of the Term
Loan A as of the date hereof is $1,350,000; Borrowers acknowledge and agree that
such amount (plus interest thereon) is owed without offset, deduction, claim or
counterclaim.

Section 1.3 Term Loan A Interest Rate. Notwithstanding anything to the contrary
in the Credit Agreement or any other Loan Document, interest shall continue to
accrue on the Term Loan A (and has accrued since the date of the Sixth
Amendment) at an annual rate equal to the Adjusted LIBOR Rate, plus four
(4.00) percentage points; provided, in no event shall the Adjusted LIBOR Rate be
less than one (1.00) percentage point.

Section 1.4 Continued Suspension of Regularly Term Loan A Principal Payments.
Notwithstanding anything to the contrary in the Credit Agreement or any other
Loan Document, the regularly scheduled monthly principal payments due under the
Term Loan A pursuant to Section 2.05(a) shall continue to be suspended until
August 30, 2014; provided, nothing herein shall be construed as suspending any
required prepayments of principal on the Term Loan A, whether due pursuant to
the terms of the Original Credit Agreement or this Amendment.

 

2



--------------------------------------------------------------------------------

Section 1.5 Term Loan A Maturity Date. The definition of “Term Loan Maturity
Date” is hereby amended to read as follows:

“Term Loan Maturity Date” means the earlier of (i) August 31, 2014 or (ii) the
sale of any of the stock, or all or any material portion of the assets, of any
Borrower; provided, however, that if such date is not a Business Day, the Term
Loan Maturity Date shall be the immediately preceding Business Day.

Section 1.6 Term Loan A Required Prepayment. The Parent and Aydin have granted
to Agent and the Lenders, and hereby confirm the grant to Agent and the Lenders
of, a Lien on all monies due to the Parent and/or Aydin from the Purchaser under
the Aydin Purchase Agreement, including payments with respect the working
capital adjustment holdback under Section 2.8 of the Aydin Purchase Agreement
(the “Working Capital Adjustment Payment”), any earnout payments due to Aydin
and/or Parent under Section 2.13 of the Aydin Purchase Agreement (the “Earn-Out
Payments”), and any other funds released to Aydin and/or Parent from the
“Holdback” under the Aydin Purchase Agreement (the “Holdback Payments” and
collectively with the Working Capital Adjustment Payment and the Earn-Out
Payments, the “Trailing Payments”). The Parent and Aydin (and the other
Borrowers) shall hold any such payments received by them in trust for the Agent
and the Lenders and, as soon as practical after receipt of any such Trailing
Payments(s), shall promptly pay the same over to the Agent for application to
the outstanding principal balance of the Term Loan A.

Section 1.7 Term Loan A Required Principal Reduction. Notwithstanding anything
to the contrary in Section 1.6 hereof, Parent and Aydin shall be required to
prepay the principal of the Term Loan A with proceeds of the Working Capital
Adjustment Payment only in the amount of $150,000, so long as (i) such payment
is received by February 28, 2014 and (ii) no Default or Event of Default has
occurred and is continuing; the remaining balance of such Working Capital
Adjustment Payment permitted to be retained by the Borrowers shall be used only
for working capital purposes. Nothing this Section shall be construed as
limiting the Borrowers’ obligation to use all other Trailing Payments, as
required in Section 1.6 hereof, to prepay the Term Loan A in accordance with
Section 1.6 hereof. If the Borrowers have not received any Working Capital
Adjustment Payment(s) by February 28, 2014, Borrowers shall, nevertheless, repay
the principal of the Term Loan A by at least $150,000 no later than February 28,
2014.

Section 1.8 Continued Suspension of Financial Covenants. Notwithstanding
anything to the contrary in the Credit Agreement or in any other Loan Document,
Borrowers shall not be required to comply with the financial covenants in
Section 6.15 from the date hereof through August 31, 2014.

Section 1.9 Continued Compliance With the Loan Documents. Notwithstanding this
Amendment, each of Borrowers and Guarantor shall continue to perform and comply
strictly with each and every provision of the Loan Documents (as modified
hereby).

 

3



--------------------------------------------------------------------------------

ARTICLE 2.

Release; Waivers by Borrowers and Guarantor

Section 2.1 Release. In consideration of the accommodations and concessions made
by the Bank pursuant to this Amendment, each of the Borrowers and Guarantor does
hereby irrevocably remise, release, acquit, satisfy and forever discharge each
of the Agent and the Lenders, and their respective successors and assigns, all
of their respective affiliates and subsidiaries, past, present and future, and
all of their respective shareholders, officers, directors, employees, agents,
attorneys, representatives and participants, from any and all manner of debts,
accountings, bonds, warranties, representations, covenants, promises, contracts,
controversies, agreements, claims, executions, counterclaims, demands and causes
of action of any nature or type whatsoever, whether at law or in equity, whether
known or unknown, either now accrued or hereafter maturing, which it now has or
hereafter can, shall or may have by reason of any matter, claim or action
arising through the date hereof out of or relating to the administration,
funding or existence of the Obligations and/or the Loan Documents.

Section 2.2 Waiver of Trial by Jury. IN RECOGNITION OF THE HIGHER COSTS AND
DELAY WHICH MAY RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

ARTICLE 3.

Conditions to Effectiveness

Section 3.1 Conditions. The amendments to the Original Credit Agreement set
forth in this Amendment shall become effective as of date (the “Effective Date”)
after all of the conditions set forth in this Article hereof shall have been
satisfied to Agent’s and Lenders’ sole discretion.

Section 3.2 Execution of Amendment. The Borrowers shall have executed and
delivered this Amendment.

Section 3.3 Ordway Guaranty Confirmation. Guarantor shall have executed and
delivered a confirmation of his Guaranty agreement in favor of the Agent and the
Lenders, which confirmation shall be in form and substance satisfactory to the
Agent and the Lenders.

Section 3.4 Representations and Warranties. (a) As of the Effective Date, the
representations and warranties set forth in the Credit Agreement, and the
representations and

 

4



--------------------------------------------------------------------------------

warranties set forth in each of the Loan Documents, shall be true and correct in
all material respects; (b) as of the Effective Date, no Defaults or Events of
Default shall have occurred and be continuing; and (c) the Agent and the Lenders
shall have received from the Borrower a certificate dated the Effective Date,
certifying the matters set forth in subsections (a) and (b) of this Section,
which certificate shall be in form and substance satisfactory to the Agent and
the Lenders.

Section 3.5 Expenses. The Borrowers shall have paid all costs and expenses of
the Agent and the Lenders in connection with the transactions contemplated
hereby, including fees and expenses of CSB’s counsel ($                    ).

ARTICLE 4.

Miscellaneous

Section 4.1 Entire Agreement; No Novation or Release. This Amendment, together
with the Loan Documents, as in effect on the Effective Date, reflects the entire
understanding with respect to the subject matter contained herein, and
supersedes any prior agreements, whether written or oral. This Amendment is not
intended to be, and shall not be deemed or construed to be, a satisfaction,
novation or release of the Credit Agreement or any other Loan Document. Except
as expressly amended hereby, all representations, warranties, terms, covenants
and conditions of the Credit Agreement and the other Loan Documents shall remain
unamended and unwaived and shall continue in full force and effect.

Section 4.2 Fees and Expenses. All fees and expenses of the Agent and Lenders
incurred in connection with the issuance, preparation and closing of the
transactions contemplated hereby shall be payable by the Borrowers promptly upon
the submission of the bill therefor. If the Borrowers shall fail to promptly pay
such bill, the Agent and Lenders are authorized to pay such bill by debiting the
Borrowers’ accounts with the Agent and Lenders to pay the same.

Section 4.3 Choice of Law; Successors and Assigns. This Amendment shall be
construed and enforced in accordance with and governed by the internal laws (as
opposed to the conflicts of laws provisions) of the State of Georgia. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns. This Amendment may be signed
in multiple counterparts.

 

5



--------------------------------------------------------------------------------

WITNESS the hand and seal of each of the undersigned as of the date first
written above.

 

Agent:

  COMMUNITY & SOUTHERN BANK, as Agent, as successor administrative agent to PNC
Bank, National Association (as successor to RBC Bank USA)) By:  

 

Name:   Title:   CSB:   COMMUNITY & SOUTHERN BANK, as sole Lender By:  

 

Name:   Title:  

 

6



--------------------------------------------------------------------------------

BORROWERS:

VIDEO DISPLAY CORPORATION

By:  

/s/ Ronald D. Ordway

  Ronald D. Ordway, Chief Executive Officer

LEXEL IMAGING SYSTEMS, INC.

By:  

/s/ Ronald D. Ordway

  Ronald D. Ordway, Chief Executive Officer

Z-AXIS, INC.

By:  

/s/ Ronald D. Ordway

  Ronald D. Ordway, Chief Executive Officer

TELTRON TECHNOLOGIES, INC.

By:  

/s/ Ronald D. Ordway

  Ronald D. Ordway, Chief Executive Officer

AYDIN DISPLAYS, INC.

By:  

/s/ Ronald D. Ordway

  Ronald D. Ordway, Chief Executive Officer

 

7